DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 03/11/2020 is considered in the examination of this application.
Election/Restrictions
3.	Applicant's election with traverse of invention/Group I and Species II in the reply filed on 01/18/2021 is acknowledged.  The traversal is on the ground(s) that “claim 16 includes features having at least partially overlapping subject matter with elected claims 1 and 6”. Furthermore, the applicant requests “claims 16-20 be examined together with claims 10-10 and 21-25”. This is not found persuasive because claims 16-20 requires a blade including passively movable portion as well as different geometries in the differing configurations associated to the blade which is drawn to non-elected species III. Similarly, claims 6-10 and 21-25 are dependent upon passively movable portions of the blade with the blade achieving various geometries due to the flexible joints at different segments of the blade. This is not the case for elected species II which requires the blade to be passively coupled to central hub via a hinge or flexible joint, therefore achieving a passively movable blade in contrast to passively movable portions of the blade contributing to the various geometries as recited in claims 6 and 16. 
	The requirement is still deemed proper and is therefore made FINAL. 
	Claims 6-10 and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species III. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US 10301008 B1), in view of Du (US 20180362169 A1). 
6.	Regarding Claim 1, Reichert discloses an aerial vehicle (Reichert Col. 5, lines 1-8 discloses an aerial vehicle 300 as seen in FIG. 3), comprising:
	a frame (a frame such as a fuselage of the vehicle 300);
	a plurality of propellers (a plurality of propellers 100 as disclosed in Col. 5, lines 26-44 and seen in FIGS. 1A-1C and 3), each of the plurality of propellers coupled to and rotated (Col. 2, line 44 - Col. 3, line 39 discloses propellers 100 coupled to a hub 104 and rotated), each of the plurality of propellers (100) comprising:
		a blade (102) of the propeller (100) coupled to a hub (104) of the propeller (100) via a hinge (Col. 2, lines 41-45 discloses a hinge 106 as seen in FIG. 1A);
		wherein the blade is configured to move between a first configuration and a second configuration (Col. 2, line 44 - Col. 3, line 40 discloses a first configuration (vertical flight) of blade 102 as seen in FIGS. 1B and 1D, and a second configuration (forward flight) of blade 102 as seen in FIGS. 1C and 1E wherein the centrifugal force and thrust/lift acting on the blade 102 as well as the hinged connection of each blade 102 to hub 104 allows for the blade 102 to achieve various coning angles), the first configuration comprising a first coning angle and a first pitch of the blade (FIGS. 1B and 1D), and the second configuration comprising a second coning angle and a second pitch of the blade (FIGS. 1C and 1E);
		wherein the first coning angle is greater than the second coning angle (the first coning angle of 10o is greater than the second coning angle of 5o ); and 
		wherein the first pitch is less than the second pitch (the first pitch angle of 5o is greater than the second pitch angle of 10o ).
	Riechert is silent regarding motors.
a plurality of motors coupled to the frame; and each of the plurality of propellers coupled to and rotated by a respective motor. 
	Du discloses an aerial vehicle (Du Abstract and FIG. 1), including a plurality of motors coupled to the frame, and each of the plurality of propellers coupled to and rotated by a respective motor (para. [0043] discloses a plurality of propellers 102 coupled to and rotated by a respective motor 103 as well as motors 103 being coupled to the frame 101 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Reichert to use the arrangement of a Du, as a known propeller-motor arrangement of an aerial vehicle for the purpose of driving respective propellers and providing thrust during various modes of flight.
7.	Regarding Claim 2, modified Reichert discloses (see Reichert) the aerial vehicle of claim 1, wherein the hinge is angled relative to a chord of the blade (FIG. 1A illustrates hinge 106 being angled relative to a chord of the blade 102, furthermore given the hinged connection of the blade 102 to the hub 104 as well as the forces acting on blade 102 such that the blade is at angle relative to the X-axis as seen in FIG. 1B, therefore the hinge 106 must be angled relative to a chord of the blade 102 during operation of propeller 100).
8.	Regarding Claim 3, modified Reichert discloses (see Reichert) the aerial vehicle of claim 1, wherein the blade in the first configuration generates a first thrust (rotating blades by definition generate a first thrust as such blade 102 in the first configuration, vertical flight, must generate a first thrust, see FIGS. 1B for the first coning angle and first pitch which must generate a first thrust), and the blade in the second configuration generates a second thrust (rotating blades by definition generate a thrust as such blade 102 in the second configuration, forward flight having the second coning angle and second pitch must have a second thrust); 
	Wherein the first thrust is greater than the second thrust (Col. 3, lines 19-40 discloses the first thrust in the first configuration associated with vertical flight being greater than the second thrust in the second configuration associated with forward flight).
9.	Regarding Claim 4, modified Reichert discloses (see Reichert) the aerial vehicle of claim 1, wherein the blade in the first configuration is associated with a first advance ratio, and the blade in the second configuration is associated with a second advance ratio;
	wherein the first advance ratio is less than the second advance ratio (Col. 2, line 54 - Col. 3, line 40 discloses the pitch in the first configuration being less than the pitch in the second configuration, the same rotational speed of the blades 102 in both configurations, as well as by definition a higher blade pitch angle yielding a higher speed in contrast to a lower blade pitch angle yielding a lower speed in flight, as such considering the same rotational speed of blade 102 in both configurations, the second configuration having a greater pitch angle must have an advance ratio greater than an advance ratio of the first configuration having a smaller pitch angle as such achieving the first advance ratio associated to the first configuration is less than the second advance ratio associated to second configuration).
Regarding Claim 5, modified Reichert disclose (see Reichert) the aerial vehicle of claim 1, wherein the first configuration is associated with a VTOL flight configuration of the aerial vehicle (Col. 2, lines 54 - 55); and 
	wherein the second configuration is associated with a horizontal flight (Col. 3, lines 10-11).




















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
		Vander Lind et al. (US 20180029694 A1), Dorand (US 2536041 A and Burget et al. (US 8790081 B1) discloses passively movable propellers. 
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647